Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Louis Barnes appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2006) complaint without prejudice and denying reconsideration.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barnes v. Keesley, 4:11-cv-02969-MBS, 2012 WL 2428051 (D.S.C. June 27 & July 25, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the magistrate judge issued a report and recommendation that the complaint be dismissed, the district court relied on different reasoning in dismissing the complaint.